           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 1 of 45



 1    Michelle C. Yau                                        Todd Jackson (Cal. Bar No. 202598)
      Mary J. Bortscheller                                   Nina Wasow (Cal. Bar No. 242047)
 2    Daniel R. Sutter                                       FEINBERG, JACKSON, WORTHMAN &
 3    COHEN MILSTEIN SELLERS & TOLL PLLC                     WASOW, LLP
      1100 New York Ave. NW ● Fifth Floor                    2030 Addison St. ● Suite 500
 4    Washington, DC 20005                                   Berkeley, CA 94704
      Telephone: (202) 408-4600                              Telephone: (510) 269-7998
 5    Fax: (202) 408-4699                                    Fax: (510) 269-7994
 6    Attorneys for Plaintiff
 7

 8                                 UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11   Yvonne Becker,                                   Case No:
12                  Plaintiff,                        CLASS ACTION COMPLAINT
13          vs.
14   Wells Fargo & Co.; Employee Benefit
     Review Committee; Human Resources
15   Committee of the Board of Directors of Wells
     Fargo & Co.; Ronald L. Sargent; Wayne M.
16   Hewett; Donald M. James; Maria R. Morris
     Wells Fargo Bank, National; and Galliard
17   Capital Management,
18                  Defendants.
19

20                                   I.     NATURE OF THE ACTION
21                  This is a civil enforcement action brought pursuant to Sections 502(a)(2) and (a)(3) of
22
     the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”), 29 U.S.C. §
23
     1132(a)(2) & (a)(3), for violations of ERISA’s fiduciary duty and prohibited transactions provisions.
24
     It is brought as a class action by Yvonne Becker, a participant in the Wells Fargo & Company 401(k)
25

26   Plan (the “Plan” or “Wells Fargo Plan”) on behalf of all participants and beneficiaries in the Plan.

27                  This suit is about corporate self-dealing at the expense of the retirement savings of

28   company employees. Defendants are all fiduciaries of the Wells Fargo Plan, who are required by

                                                        1
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 2 of 45



 1   ERISA to act prudently and solely in the interest of the Plan’s participants when choosing the
 2   investment options for the Plan menu.
 3
                    ERISA fiduciaries are bound to act with an “eye single” to the interest of the plan
 4
     participants and beneficiaries to whom they owe a duty. Donovan v. Bierwirth, 680 F.2d 263, 271, 272
 5
     n.8 (2d Cir. 1982). Defendants in this case violated that bedrock principle by favoring the economic
 6

 7   interests of Wells Fargo & Company (“Wells Fargo” or “Wells Fargo & Co.”) over those of the Plan

 8   participants to whom they owe the highest duty.

 9                                 II.     JURISDICTION AND VENUE
10                  This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 1132(e)(1).
11
                    ERISA permits an action in a district where the plan is administered, where the breach
12
     took place, or where a defendant resides or may be found. 29 U.S.C. § 1132(e)(2).
13
                    Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) because: (1)
14

15   Defendant Wells Fargo’s headquarters is in San Francisco; (2) the Plan is administered in this District;

16   and (3) many of the breaches alleged in the Complaint occurred in this District.

17                  This Court has personal jurisdiction over Wells Fargo & Co. because it transacts
18
     business in, employs people, and has significant contacts with this District, and because ERISA
19
     provides for nationwide service of process.
20
                    This Court has personal jurisdiction over Wells Fargo Bank, National because it
21
     transacts business in, employs people, and has significant contacts with this District, and because
22

23   ERISA provides for nationwide service of process.

24                  This Court has personal jurisdiction over the Employee Benefit Review Committee
25   because it transacts business in and has significant contacts with this District, and because ERISA
26
     provides for nationwide service of process.
27

28

                                                        2
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 3 of 45



 1                  This Court has personal jurisdiction over the Human Resources Committee of the
 2   Board of Directors because it transacts business in and has significant contacts with this District, and
 3
     because ERISA provides for nationwide service of process.
 4
                    This Court has personal jurisdiction over Galliard Capital Management, Inc. because it
 5
     transacts business in and has significant contacts with this District, and because ERISA provides for
 6

 7   nationwide service of process.

 8
                                               III.    PARTIES
 9
               A.   Plaintiff
10
                    Plaintiff Yvonne Becker (“Plaintiff Becker” or “Plaintiff”) was an employee of Wells
11
     Fargo for approximately 26 years.
12

13                  Plaintiff Becker resides in Martinez, California, within this District.

14                  Plaintiff Becker is a participant in the Wells Fargo Plan.

15                  Plaintiff Becker’s individual account in the Plan is invested in various investment
16   options offered under the Plan’s investment menu in the Class Period.
17
                    Plaintiff Becker is currently invested in one or more of the Wells Fargo proprietary
18
     funds offered by the Plan, including the Wells Fargo target date funds.
19
                    Plaintiff, like substantially all Plan participants, was not provided any information
20

21   regarding the substance of deliberations, if any, of the Employee Benefit Review Committee,

22   concerning the Plan’s menu of investment options or selection of service providers during the Class

23   Period.
24
                    Plaintiff otherwise had no knowledge of the substance of the Employee Benefit Review
25
     Committee’s deliberations.
26
                    Plaintiff discovered her claims shortly before commencing this action.
27

28             B.   Defendants

                                                        3
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 4 of 45



 1                  Every employee benefit plan must provide for one or more named fiduciaries that
 2   jointly or severally possess the authority to control and manage the operation and administration of
 3
     the plan. 29 U.S.C. § 1102(a)(1). Further, a person who functions as a fiduciary is a fiduciary, even if
 4
     he or she is not named as such, so long as the person exercises any discretionary authority or control
 5
     over the administration of the plan or any authority or control over the disposition of plan assets. 29
 6

 7   U.S.C. §1001(21)(A).

 8
                    (1)     Defendant Wells Fargo & Co.
 9
                    Defendant Wells Fargo & Co. is a Delaware company with its principal place of
10
     business located at 420 Montgomery Street, San Francisco, California 94163. Wells Fargo and its
11

12   affiliates provide diversified financial services, including wholesale banking, mortgage banking,

13   consumer finance, equipment leasing, agricultural finance, commercial finance, securities brokerage

14   and investment banking, computer and data processing services, trust services, investment advisory
15   services, mortgage-backed securities servicing and venture capital investment.
16
                    Defendant Wells Fargo & Co. is the Plan Sponsor within the meaning of 29 U.S.C. §
17
     1002(16)(B).
18
                    Defendant Wells Fargo & Co. is also a party in interest to the Plan within the meaning
19

20   of 29 U.S.C. §1002(14) because, among other things, it is an employer whose employees are covered

21   by the Plan.

22
                    (2)     Employee Benefit Review Committee
23
                    Defendant Employee Benefit Review Committee is a named fiduciary within the
24

25   meaning of 29 U.S.C. § 1102(a) with the authority to manage the assets of the Plan.

26                  John and Jane Does 1-20. Plaintiff does not currently know the identity of the Plan’s

27   fiduciaries who served on the Employee Benefit Review Committee. Once the identities of those not
28   currently named, if any, are ascertained, Plaintiff will seek leave to join them under their true names.

                                                        4
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 5 of 45



 1                  The Employee Benefit Review Committee and its individual members during the Class
 2   Period, currently named as John and Jane Does 1-20, are collectively referred to as the “Committee
 3
     Defendants.”
 4
                    The Committee Defendants were responsible for periodically selecting and monitoring
 5
     the investment options available through the Plan during the Class Period.
 6

 7                  During the Class Period, the Committee Defendants added several Wells Fargo

 8   products as investment options for participants in the Plan.

 9                  As such, during the Class Period, the Committee Defendants were/are fiduciaries
10
     within the meaning of 29 U.S.C. § 1002(21)(A)(i) because they (1) exercised discretionary authority
11
     or discretionary control respecting management of the Plan and (2) exercised authority or control
12
     respecting management or disposition of its assets.
13
                    The Committee Defendants were/are also fiduciaries within the meaning of 29 U.S.C.
14

15   § 1002(21)(A)(iii) by virtue of their discretionary authority or discretionary responsibility over the

16   administration of the Plan.
17
                    (3)     Human Resources Committee of the Board of Directors
18
                    The Human Resources Committee of the Board of Directors of Wells Fargo & Co. is
19

20   responsible for Wells Fargo & Co.’s compensation strategy and the compensation of Wells Fargo &

21   Co.’s executive officers.

22                  Defendant Ronald L. Sargent is currently the Chair of the Human Resources Committee
23
     of the Board of Directors. As such, he is a named fiduciary within the meaning of 29 U.S.C. § 1102(a)
24
     with the authority to appoint individuals to serve on the Employee Benefit Review Committee.
25
                    Defendant Wayne M. Hewett is currently a member of the Human Resources
26
     Committee of the Board of Directors. As such, he is a named fiduciary within the meaning of 29 U.S.C.
27

28

                                                        5
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 6 of 45



 1   § 1102(a) with the authority to appoint individuals to serve on the Employee Benefit Review
 2   Committee.
 3
                    Defendant Donald M. James is currently a member of the Human Resources Committee
 4
     of the Board of Directors. As such, he is a named fiduciary within the meaning of 29 U.S.C. § 1102(a)
 5
     with the authority to appoint individuals to serve on the Employee Benefit Review Committee.
 6

 7                  Defendant Maria R. Morris is currently a member of the Human Resources Committee

 8   of the Board of Directors. As such, she is a named fiduciary within the meaning of 29 U.S.C. § 1102(a)

 9   with the authority to appoint individuals to serve on the Employee Benefit Review Committee.
10
                    John and Jane Does 21-30. Plaintiff does not currently know the identity of all of the
11
     Plan’s fiduciaries who served on the Human Resources Committee of the Board during the Class
12
     Period. Once the identities of those not currently named, if any, are ascertained, Plaintiff will seek
13
     leave to join them under their true names.
14

15                  The Human Resources Committee of the Board of Directors of Wells Fargo & Co.,

16   individual members Sargent, Hewett, James, and Morris, and the other individual members during the
17   Class Period, currently named as John and Jane Does 21-30, are collectively referred to as the “Board
18
     Defendants.”
19
                    The Board Defendants are named fiduciaries within the meaning of 29 U.S.C.
20
     § 1102(a) with the authority to appoint individuals to serve on the Employee Benefit Review
21

22   Committee.

23                  The Board Defendants’ power to appoint the Employee Benefit Review Committee

24   members, who are fiduciaries of the Plan, also confers functional fiduciary status on the Board
25   Defendants.
26
27

28

                                                       6
     CLASS ACTION COMPLAINT
             Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 7 of 45



 1                  To the best of Plaintiffs’ knowledge based on the available information, the Board
 2   Defendants appointed the members of the Employee Benefit Review Committee who served during
 3
     the Class Period.
 4
                    The Board Defendants’ exercise of its authority to appoint the fiduciaries of the Plan
 5
     also confers functional fiduciary status on the Board Defendants.
 6

 7                  The Board Defendants have a duty to monitor the actions of Plan fiduciaries they

 8   appointed to ensure that they comply with ERISA and, if their appointees do not comply with ERISA,

 9   the Board Defendants had a duty to take appropriate action to remedy the violation.
10
                    (4)     Defendant Wells Fargo Bank, National
11

12                  The Plan is invested in a series of “collective investment trusts” (“CITs”)1 sponsored

13   by Defendant Wells Fargo Bank, National (hereinafter “Wells Fargo Bank”)

14                  Wells Fargo Bank is the trustee to the CITs.
15                  The Committee Defendants authorized Wells Fargo Bank to have exclusive
16
     management, with respect to the acquisition, investment, reinvestment, holding, or disposition of any
17
     securities or other property at any time held by it and constituting part of any Plan’s assets within the
18
     CITs.
19

20                  The powers and authority granted to Wells Fargo Bank are set forth in a declaration of

21   trust titled “Wells Fargo Bank, N.A. Collective Investment Trust Funds for Employee Benefit Trusts”

22   (hereinafter the “Declaration of Trust”).
23
                    Pursuant to IRS Rev. Ruling 81-100, which provides that qualified retirement plans
24
     may pool their assets for investment purposes if certain requirements are met, the Committee
25

26
27
         1
          A CIT is a pooled investment vehicle similar to a mutual fund, but is exempt from registration
28   under the Investment Company Act of 1940 and the associated disclosure requirements.

                                                        7
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 8 of 45



 1   Defendants granted Wells Fargo Bank exclusive management authority with respect to the CITs by
 2   adopting the Declaration of Trust as part of the Plan.
 3
                    This Declaration of Trust provides that each trust (i.e., each CIT) “is created and
 4
     organized in the United States and is maintained at all times as a domestic trust in the United States.
 5
     The terms, provisions, and effect of this Declaration of Trust shall be construed and enforced according
 6

 7   to the laws of the State of California to the extent not preempted by ERISA, the rules and regulations

 8   prevailing from time to time of the Comptroller of the Currency and any applicable rules and

 9   regulations of the Board of Governors of the Federal Reserve System, all of which shall be deemed to
10
     be part of this Declaration of Trust.”
11
                    The Declaration of Trust states that the Trustee, Wells Fargo Bank, is a co-fiduciary of
12
     the Plan.
13
                    During the Class Period, Wells Fargo Bank was/is a fiduciary within the meaning of
14

15   29 U.S.C. § 1002(21)(A)(i) because it exercised discretionary authority or discretionary control

16   respecting management of the Plan.
17                  During the Class Period, Wells Fargo Bank was/is a fiduciary within the meaning of
18
     29 U.S.C. § 1002(21)(A)(i) based on its control over the Plan’s assets held in the CITs. See 29 C.F.R.
19
     § 2510.3-101(a).
20
                    Wells Fargo Bank was/is a fiduciary within the meaning of 29 U.S.C. §
21

22   1002(21)(A)(iii) by virtue of its discretionary authority or discretionary responsibility over the

23   administration of the Plan.

24                  Wells Fargo Bank is also a party in interest to the Plan within the meaning of 29 U.S.C.
25   §1002(14) because, among other things, it is an employer whose employees are covered by the Plan.
26
27                  (5)     Defendant Galliard Capital Management

28

                                                        8
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 9 of 45



 1                  Galliard Capital Management, Inc. (“Galliard”), was/is a registered investment
 2   advisor and a wholly-owned subsidiary of Defendants Wells Fargo Bank and Wells Fargo throughout
 3
     the Class Period.
 4
                    The Committee Defendants appointed and maintained Galliard as an investment
 5
     manager (as that term is defined in Section 3(38) of ERISA, 29 U.S.C. § 1002(38)) to invest and
 6

 7   manage the Plan assets, during the Class Period.

 8                  Galliard is a fiduciary of the Wells Fargo Plan, as defined in ERISA § 3(38), 29 U.S.C.

 9   § 1002(38), with full discretionary authority to manage and invest the Plan’s assets held in the Wells
10
     Fargo Stable Value Fund.
11
                    As a fiduciary of the Plan, Galliard was and continues to be a party-in-interest to the
12
     Plan under ERISA § 3(14)(A), 29 U.S.C. § 1002(14)(A).
13
                    Because Galliard provided and continues to provide services to the Plan, it was and
14

15   continues to be a party-in-interest to the Plan under ERISA § 3(14)(B), 29 U.S.C. § 1002(14)(B).

16                                              IV.     FACTS
17          A.      The Plan
18                  The Plan is a tax-qualified defined contribution pension plan subject to the provisions
19
     of ERISA. At all relevant times, the Plan was an “employee pension benefit plan” within the meaning
20
     of 29 U.S.C. § 1002(2)(A).
21
                    Wells Fargo is the sponsor of the Plan. As Plan sponsor, Wells Fargo intended for the
22
     Plan to encourage savings and provide retirement income for Wells Fargo employees and former
23

24   employees and their beneficiaries.

25                  The Plan covers eligible employees of Wells Fargo, including all subsidiaries of Wells
26   Fargo with U.S.-based employees.
27

28

                                                        9
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 10 of 45



 1                  The Plan’s benefits are funded by participants’ voluntary tax-deferred contributions
 2   and by employer matching contributions. The Plan is intended to qualify under Internal Revenue Code
 3
     § 401(k).
 4
                    Participants in the Plan can direct the investment of all the assets allocated to their
 5
     respective individual accounts in the Plan, and the return on those investments is credited to each
 6

 7   participant’s account. Participants can only invest in the fund options selected for the Plan by the

 8   Committee Defendants.

 9                  The value of each participant’s individual account in the Plan depends on contributions
10
     made on behalf of each employee by his or her employer, deferrals of employee compensation and
11
     employer matching contributions, and on the performance of investment options net of fees and
12
     expenses. Participants pay fees and expenses (both direct and indirect) based on the fund options
13
     selected and maintained by the fiduciaries of the Plan.
14

15                  As of December 31, 2018, the Plan had approximately $40 billion in assets and 344,287

16   participants. Each year, thousands of Wells Fargo employees and former employees contribute, on
17   average and in the aggregate, over $1.5 billion of their income to the Plan.
18
                    The Plan is one of the largest defined contribution plans in the country. Combined with
19
     the investment sophistication of all the Plan fiduciaries and their unique access to information, the
20
     Plan and its fiduciaries have enormous bargaining power to receive superior investment products and
21

22   services at extraordinarily low cost.

23
            B.      Defendants Violated ERISA Duties Owed to the Plan Participants
24
                    ERISA strictly regulates the manner in which retirement plan fiduciaries must manage
25
     and administer the retirement assets under their management and/or control. Among other things,
26
     ERISA requires that fiduciaries act: a) prudently; b) solely in the interest of participants and
27

28

                                                       10
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 11 of 45



 1   beneficiaries; c) for the exclusive purpose of providing benefits to participants and defraying
 2   reasonable expenses of administering the plan; and d) in avoidance of prohibited transactions.
 3
                    ERISA’s duty of prudence required the Committee Defendants to follow reasonable
 4
     standards of investment due diligence by giving appropriate consideration to those facts and
 5
     circumstances that, given the scope of their fiduciary investment duties, they knew or should have
 6

 7   known were relevant to the particular investments of the Plan, and then to act accordingly. 29 C.F.R.

 8   § 2550.404a-1.

 9                  ERISA’s duty of loyalty required the Committee Defendants to ensure that Wells
10
     Fargo’s business interests did not, in any way, influence decisions about the investments offered
11
     through the Plan.
12
                    These duties of prudence and loyalty required the Committee Defendants to adequately
13
     consider non-proprietary funds that could be included on the Plan investment menu, as well as to
14

15   carefully avoid conflicts of interests arising from profiting from Plan investments.

16                  The Committee Defendants also had and have ongoing monitoring duties with respect
17   to the Plan’s assets. These monitoring duties include: reviewing and re-evaluating the Plan’s
18
     investment fund options on a regular and frequent basis (at least as frequently as every quarter) to
19
     ensure that they continue to be prudent investments for the Plan based on performance metrics and
20
     cost/fee structure; to not to give preferential treatment to Wells Fargo proprietary funds; and to remove
21

22   investment options that either alone, or in the context of the entire Plan portfolio, were imprudent.

23                  As part of their monitoring duties, the Committee Defendants had a duty to remove

24   imprudent or disloyal Plan menu options, such as options that underperformed and/or were more
25   expensive relative to available alternatives; options that constituted prohibited transactions because
26
     they involved proscribed compensation to fiduciaries or parties in interest; and options that were
27
     selected based on preferential treatment for proprietary funds.
28

                                                        11
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 12 of 45



 1                  However, the Committee Defendants selected and maintained investments for the Plan
 2   in a manner that benefited Wells Fargo & Co. (and its subsidiaries and executives) rather than selecting
 3
     and maintaining investments with an eye single to the interests of the Plan and its participants and
 4
     beneficiaries, in dereliction of their ERISA fiduciary duties. This pattern and practice violated ERISA
 5
     in a number of ways, and constituted prohibited transactions, as described in further detail below.
 6

 7
                    (1)     The Committee Defendants Imprudently and Disloyally Disregarded
 8                          Fiduciary Norms to Add and Retain Wells Fargo Investments for the
                            Plan.
 9
                    ERISA requires the Committee Defendants to engage in a thorough, unbiased
10
     deliberative process when selecting and monitoring investment options in the Plan. This process must
11
     always be scrupulous, but it is heightened when fiduciaries have the inherent conflict associated with
12

13   executives of a financial services company, such as Wells Fargo & Co., investing employee retirement

14   plan assets in its own proprietary funds.

15                  Because there is such a conflict here, the Committee Defendants are required to use the
16   utmost care and unbiased procedures as a check against conflicted decision making, and must ensure
17
     that all investment decisions are made with an eye single to the interests of Plan participants and are
18
     not for Wells Fargo’s business interest.
19
                    The Committee Defendants failed to satisfy threshold procedural norms needed for a
20

21   non-conflicted fiduciary to satisfy their duties of loyalty and prudence under ERISA. For instance, the

22   Committee Defendants selected and retained Wells Fargo products over materially identical, yet

23   cheaper, non-proprietary alternatives; selected Wells Fargo products that had no performance history
24
     that could form the basis of a fiduciary’s objective decision-making process; and failed to remove
25
     proprietary funds despite sustained underperformance.
26
27

28

                                                       12
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 13 of 45



 1                   The Committee Defendants’ failures all served Wells Fargo’s interests, as the selection
 2   of proprietary investments for the Plan provided earned Wells Fargo money; supported its asset
 3
     management business, and/or provided seed money for Wells Fargo to launch new fund products.
 4

 5                           a)      The Target Date CITs

 6                   In 2016, Wells Fargo Bank, N.A. established a new series of target date collective
 7   investment trusts (“CITs”) called the “Wells Fargo/State Street Target CITs” (the “Target Date CITs”).
 8
     The Target Date CITs were designed to invest the Plan’s assets into a series of other Wells Fargo
 9
     funds.
10
                     In general, target date funds provide a “set it and forget it” investment option for
11

12   retirement investors that do not want to actively manage their retirement savings. Target date funds

13   automatically rebalance their portfolios to become more conservative as the participant gets closer to

14   retirement. The “target date” refers to the date on which the participant intends to retire and is typically
15   part of the fund’s name. For instance, “2030” target date funds are designed for individuals who intend
16
     to retire in the year 2030.
17
                     The Target Date CITs were established under the Declaration of Trust.
18
                     The Target Date CITs are the default option for Plan participants that do not select a
19

20   specific investment option for their retirement savings in the Plan.

21                   All assets within the Target Date CITs are ERISA-governed “plan assets” within the

22   meaning of 29 C.F.R. § 2510.3-101.
23
                     Upon their creation in 2016, the Committee Defendants added the Target Date CITs to
24
     the Plan, even though the funds had no prior performance history or track record which could
25
     demonstrate that they were appropriate funds for the Plan. Despite the lack of a track record, the
26
     Committee Defendants “mapped,” or transferred, nearly $5 billion of participant retirement savings
27

28   from the Plan’s previous target date option into the Target Date CITs.


                                                         13
     CLASS ACTION COMPLAINT
             Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 14 of 45



 1                  The Committee Defendants’ decision to funnel Plan assets into untested, proprietary
 2   funds/CITs flouts fundamental standards of prudent investing. The Department of Labor has advised
 3
     that, “[i]n general, plan fiduciaries should engage in an objective process to obtain information that
 4
     will enable them to evaluate the prudence of any investment option made available under the plan. For
 5
     example, in selecting a TDF [target date fund] you should consider prospectus information, such as
 6

 7   information about performance (investment returns) and investment fees and expenses.”2

 8                  The Committee Defendants plainly did not (and necessarily could not) meet this

 9   threshold standard, because no “information about performance” existed for the brand-new Target
10
     Date CITs into which nearly $5 billion of Plan assets were transferred in 2016, and thus Plan
11
     fiduciaries had nothing to consider. At a minimum, prudent fiduciary process requires a three-year
12
     performance history for an investment option prior to its inclusion in a plan. Nonetheless, the
13
     Committee Defendants decided to include the newly-created proprietary funds to serve Wells Fargo’s
14

15   business interests in providing seed money for its new fund products.

16                  In transferring Plan assets into the newly-launched Target Date CITs, the Committee
17   Defendants served Wells Fargo’s business interests at the expense of Plan participants and
18
     beneficiaries, and disregarded basic fiduciary process.
19
                    In turn, the Target Date CITs invest the Plan’s assets into other Wells Fargo funds, also
20
     CITs, such as the Wells Fargo/SSGA Global Equity Index Fund, the Wells Fargo/SSGA Global Bond
21

22   Index Fund, and the Wells Fargo/BlackRock Short-term Investment Fund. Each of these three funds

23   are Wells Fargo products that are marketed to outside investors and directly and/or indirectly pay fees

24   to Wells Fargo.
25

26
         2
            See Target Date Retirement Funds – Tips for ERISA Plan Fiduciaries, U.S. Department of
27   Labor Employee Benefits Security Administration, February 2013.
     https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-activities/resource-center/fact-
28   sheets/target-date-retirement-funds.pdf

                                                       14
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 15 of 45



 1                  Like the Target Date CITs, the Wells Fargo/SSGA Global Equity Index Fund and Wells
 2   Fargo/SSGA Global Bond Index Fund had insufficient performance track-records to qualify them for
 3
     investment under standards of prudence. For instance, the Wells Fargo/SSGA Global Bond Index Fund
 4
     was included in the Plan (through the Target Date CITs) immediately upon creation in December
 5
     2016.
 6

 7                  To the best of Plaintiff’s knowledge based on available information, neither the

 8   glidepath nor the combination of indices underlying the Target Date CITs had been tested for “target-

 9   date” investing before the Committee Defendants added the Target Date CITs to the Plan.
10
                    At the time the Committee Defendants selected the Target Date CITs for the Plan, there
11
     were ample non-proprietary target date funds available with established performance track-records
12
     and lower costs than the Target Date CITs. For example, State Street Global Advisors sponsors a target
13
     date suite that it created in 2009 that is nearly 20% cheaper than the Target Date CITs.
14

15                  In addition to the fact that the Committee Defendants did not properly consider the

16   performance of the CITs (which was non-existent) before transferring $5 billion of participants’ assets
17   into them, they also have failed to give appropriate consideration to the marked underperformance of
18
     these funds since their creation.
19
                    This failure to appropriately consider the underperformance of these funds since their
20
     selection for the Plan violates the Department of Labor’s prudence regulation, which requires
21

22   fiduciaries to engage in investment due diligence by giving appropriate consideration to the funds’

23   performance and then to act accordingly. 29 C.F.R. § 2550.404a-1.

24                  The Department of Labor’s disclosure regulation, 29 C.F.R. 2550.404a-5(d)(1)(3),
25   requires Plan fiduciaries to disclose to participants investment returns compared to an “appropriate
26
     broad-based securities market index,” i.e. a benchmark, for all fund options in the Plan.
27

28

                                                       15
     CLASS ACTION COMPLAINT
             Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 16 of 45



 1                  Pursuant to 29 C.F.R. 2550.404a-5(d)(1)(3), the Committee Defendants selected the
 2   Morningstar Lifetime Conservative Index as the appropriate broad-based securities market index for
 3
     the Target Date CITs.
 4
                    The Target Date CITs dramatically underperformed their respective benchmarks that
 5
     were selected by the Committee Defendants and disclosed to participants. In just one year, the Target
 6

 7   Date CITs underperformed their benchmarks by over 2%.

 8                  Indeed, since their inception, the Target Date CITs underperformed their benchmark

 9   by approximately 2%, causing over one-hundred million dollars in losses to participants’ retirement
10
     savings. Despite this consistent underperformance, the availability of cheaper, non-proprietary funds,
11
     and the Committee Defendants’ failure of process when selecting the investment, the Target Date CITs
12
     remain the default option for participants in the Plan.
13
                    Because the Committee Defendants failed to consider the lack of a track record of the
14

15   Target Date CITs before adding them to the Plan and then retained the funds despite sustained

16   underperformance, Plaintiff and other participants have lost over one hundred million dollars in
17   retirement savings.
18
                             b)     Wells Fargo/Causeway International Value Fund
19
                    A Plan participant that seeks exposure to international stocks has only one option in the
20
     Plan: the “International Fund,” a fund-of-funds investment option, for which the Committee
21

22   Defendants selected a series of funds into which participant investments in the International Fund

23   flow.

24                  The Wells Fargo Fargo/Causeway International Value Fund (the “WF International
25   Value Fund”) is one of the funds the International Fund invests in and is therefore a Plan investment.
26
27

28

                                                        16
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 17 of 45



 1                  Based on the information currently available, the Committee Defendants were and are
 2   responsible for selecting the sub-funds that comprise the International Fund and thus were responsible
 3
     for selecting the WF International Value Fund as a Plan investment.
 4
                    The Committee Defendants included and retained the WF International Value Fund as
 5
     a Plan investment (via the International Fund), despite the availability of cheaper and materially
 6

 7   identical alternative investments, to seed and prop up the WF International Value Fund.

 8                  The WF International Value Fund is a CIT established under the Declaration of Trust.

 9                  All assets within the WF International Value Fund are ERISA-governed “plan assets”
10
     within the meaning of 29 C.F.R. § 2510.3-101.
11
                    The WF International Value Fund was created in September 2014, and added to the
12
     International Fund option on the Plan investment menu by the end of 2014.
13
                    As alleged above, prudent fiduciary process requires – at a minimum – a three-year
14

15   performance history for an investment prior to its inclusion in a plan. Despite this, the Committee

16   Defendants added the newly created proprietary fund, with no track record, to the Plan. They did this
17   to serve Wells Fargo’s business interests, by using Plan assets as seed money for the newly created
18
     and untested proprietary fund.
19
                    The Committee Defendants failed to engage in a prudent process before adding the WF
20
     International Value Fund as a Plan investment because they failed to consider the Fund’s historical
21

22   performance (which was non-existent) before adding it the Plan.

23                  The Department of Labor has cautioned that a fiduciary violates his duty to participants

24   where his fiduciary decision making is motivated by the intent to generate seed money that facilitates
25   the marketing of a fund. See Department of Labor Advisory Opinion 1998-06A.
26
                    Here, the Committee Defendants used the Plan’s assets to seed the WF International
27
     Value Fund, as evidenced by the fact that the Plan’s assets constituted more than 50% of the total
28

                                                       17
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 18 of 45



 1   assets in the Fund at year-end 2014. Without such a substantial investment from the Plan, Wells
 2   Fargo’s ability to market its new, untested fund would have been greatly diminished.
 3
                    An International Value Fund offered by Causeway Capital Management as a Separate
 4
     Account (“the Causeway International Separate Account”) is materially identical yet cheaper than the
 5
     WF International Value Fund.
 6

 7                  In fact, the reported strategies of the Causeway International Separate Account and the

 8   WF International Value Fund are identical: both funds report that their strategy is to invest primarily

 9   in common stocks of companies located in developed countries outside the United States and that
10
     normally, the fund invests at least 80% of its total assets in stocks of companies located in at least ten
11
     foreign countries and invests the majority of its total assets in companies that pay dividends or
12
     repurchase their shares. Both the Causeway International Separate Account and the WF International
13
     Value Fund report that they may invest up to 10% of its total assets in companies in emerging (less
14

15   developed) markets.

16                  The expense ratio for the Causeway International Separate Account is 0.32%.
17                  The expense ratio of WF International Value Fund is 0.556%. Wells Fargo is
18
     compensated with these fees.
19
                    As illustrated in the following chart, the WF International Value Fund is almost double
20
     the price of an identical Causeway International Separate Account.
21

22

23

24

25

26
27

28

                                                        18
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 19 of 45



 1
                                  WF International Value Fund Fees Comparison
 2
                         0.600%
 3                       0.500%
                         0.400%
 4                       0.300%
                         0.200%
 5
                         0.100%
 6                       0.000%
                                                                    Fees
 7
                                    WF International Value Fund’s      Causeway Separate Account
 8

 9                   Thus, the Committee Defendants seeded its WF International Value Fund with the

10   Plan’s assets, and retained that proprietary fund for as a Plan investment, even though a materially

11   identical but cheaper non-proprietary alternative was available directly through Causeway and the WF
12
     proprietary fund was more expensive than benchmark fees charged by funds with the same strategy.
13
                     The additional compensation paid to Wells Fargo through the Plan’s investment in WF
14
     International Value Fund reduces the value of the retirement accounts/savings of participants invested
15
     in this fund.
16

17                   Pursuant to 29 C.F.R. 2550.404a-5(d)(1)(3), Plan fiduciaries selected the MSCI EAFE

18   Index (Net) benchmark as the “appropriate broad-based securities market index” for the Wells Fargo
19   International Value Fund. As illustrated below, the WF International Value Fund has substantially
20
     underperformed this benchmark over the past five years and the Causeway International Separate
21
     Account (which has an identical strategy) for the past five years.
22

23

24

25

26
27

28

                                                            19
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 20 of 45



 1
                                   WF International Value Fund Benchmark Relative
 2                                                  Performance
 3                        5.00%

 4                        0.00%

 5
                          -5.00%
 6
                         -10.00%
 7                                        1-year Performance                     5-year Performance

                                             Wells Fargo/Causeway International Value CIT
 8
                                             Causeway International Value Separate Account
 9                                           Benchmark: MSCI EAFE Index (Net)

10
                      Despite underperforming its benchmark (MSCI EAFE Index) and the Causeway
11

12   International Separate Account on both a one year and five year basis, the Committee Defendants

13   retained the WF International Value Fund as a Plan investment.

14                    As a result of the Committee Defendants’ breaches of fiduciary duty in selecting and
15
     retaining the WF International Value Fund as a Plan investment, the retirement accounts of participants
16
     invested in this fund grew approximately 10% less due to the Fund’s underperformance compared to
17
     its benchmark.
18
                      As a result of the Committee Defendants' conduct with respect to the WF International
19

20   Value Fund, the Plan has paid millions of dollars in excessive fees and lost millions of dollars through

21   underperformance.
22
                             c)       Wells Fargo Treasury Money Market Fund
23
                      Money market funds are intended to protect investors’ principal investment and
24

25   generate current income.

26                    For this category of fund, the Committee Defendants selected and retained the Wells

27   Fargo Treasury Money Market Mutual Fund (the “WF Treasury Fund”) for the Plan without
28

                                                           20
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 21 of 45



 1   adequately considering non-proprietary alternatives. The WF Treasury Fund has remained an
 2   investment option in the Plan despite more than a decade of underperformance and high fees.
 3
                        Pursuant to 29 C.F.R. 2550.404a-5(d)(1)(3), the Committee Defendants selected the
 4
     FTSE 3-month Treasury Bill index as the “appropriate broad-based securities market index,” i.e. the
 5
     benchmark for the WF Treasury Fund.
 6

 7                      Before the start of the Class Period, the WF Treasury Fund had substantially

 8   underperformed its benchmark and multiple alternative investment options that invested in short

 9   maturity bond funds. As of March 31, 2013, the WF Treasury Fund underperformed its benchmark
10
     (FTSE 3-month Treasury Bill index) across one, five, and ten-year horizons. For instance, the WF
11
     Treasury Fund underperformed its benchmark by over 18% on annual average during the ten years
12
     preceding the Class Period.
13
                        The performance issues plaguing the WF Treasury Fund continued through the Class
14

15   Period and until the present. For example, the WF Treasury Fund underperformed its benchmark

16   (FTSE 3-month Treasury Bill index) every year since 2014, the start of the Class Period.
17                      Significantly, in 2014 and 2015, the WF Treasury Fund failed to meet its primary
18
     objective of protecting principal and generating current income. In both those years, the WF Treasury
19
     Fund generated no returns. At the same time, inflation rose at a rate of 1.7%. Thus, investors’ principal
20
     lost real value.
21

22                      In addition to the WF Treasury Fund’s prolonged and significant underperformance,

23   its fees are above average for money market funds. After fee waivers, WF Treasury Fund charges an

24   expense ratio of 0.2%. By contrast, the average fee level paid by plans with assets exceeding $1B for
25

26
27

28

                                                        21
     CLASS ACTION COMPLAINT
             Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 22 of 45



 1   a money market fund was 0.14% according to the 2016 ICI Study.3 The ICI Study noted fees trending
 2   downward. Therefore, the current average fee level for money market funds is likely lower than 0.14%.
 3
                    There was a robust market of alternative, non-proprietary funds that the Committee
 4
     Defendants ignored in order to retain the underperforming and expensive WF Treasury Fund. For
 5
     instance, Federated Investors offers an institutional separate account Government Liquidity Strategy
 6

 7   that invests in short-term government debt like the WF Treasury Fund. The Federated Government

 8   Liquidity Strategy is less than half the cost of the WF Treasury Fund and has outperformed the WF

 9   Treasury Fund every year during the Class Period.
10
                    Numerous other service providers, including Fidelity’s Money Market Treasury
11
     Portfolio, offer short-term government debt options like the WF Treasury Fund that are cheaper and
12
     have consistently performed better than the WF Treasury Fund.
13
                    Notwithstanding the high fees and sustained poor performance of the WF Treasury
14

15   Fund, which underperformed its own benchmark (the FTSE 3-month Treasury Bill index, see supra)

16   chosen by Plan fiduciaries pursuant to 29 C.F.R. 2550.404a-5(d)(1)(3), the Committee Defendants
17   retained this proprietary Wells Fargo fund for the Plan. The Plan’s total investment in the WF Treasury
18
     Fund was huge, totaling half a billion dollars by the end of 2016.
19
                    As a result of the Committee Defendants’ disloyal and imprudent conduct with respect
20
     to the WF Treasury Fund, the Plan has lost millions of dollars of retirement assets through excessive
21

22   fees and sustained and significant underperformance.

23
                           d)      Wells Fargo Emerging Growth Fund
24

25

26
27
         3
           The BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016
28   (June 2019) available at, https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf

                                                       22
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 23 of 45



 1                  A Plan participant that seeks exposure to small-cap stocks has only one option in the
 2   Plan: the “Small Cap Fund,” a fund-of-funds investment option, through which the Committee
 3
     Defendants selected a series of funds into which participant investments in the Small Cap Fund flow.
 4
                    The Wells Fargo Emerging Growth Mutual Fund (the “WF Growth Fund”) is one of
 5
     the funds the Small Cap Fund invests in and is therefore a Plan investment.
 6

 7                  Based on the information currently available, the Committee Defendants were and are

 8   responsible for selecting the sub-funds that comprise the Small Cap Fund and thus were responsible

 9   for selecting the WF Growth Fund as a Plan investment.
10
                    The Committee Defendants included and retained the WF Growth Fund for the Plan
11
     through the Small Cap Fund. The Committee Defendants supported Well Fargo’s struggling small-
12
     cap business by retaining the WF Growth Fund in the Plan, even though the fund is unreasonably
13
     expensive for one of the country’s largest plans, has underperformed its benchmarks and widely
14

15   accepted non-proprietary funds, and is unnecessary for the Small Cap Fund’s strategy.

16                  However, the Committee Defendants did not need to include the WF Growth Fund as
17   a component of the Small Cap Fund for the Small Cap Fund to meet its objective. The Small Cap Fund
18
     is comprised of five different funds: the WF Growth Fund and four non-proprietary components. In
19
     fact, the WF Growth Fund is duplicative of the Wellington Small Cap Growth Fund, which is one of
20
     the four non-proprietary components.
21

22                  Both the WF Growth Fund and Wellington Small Cap Growth Fund invest at least 80%

23   of their net assets in equity securities of companies that exhibit signs of long-term growth and whose

24   market capitalizations at the time of purchase are within the market capitalization range of companies
25   included in the Russell 2000 Index or the S&P SmallCap 600 Index.
26
                    The performance of both funds is highly correlated. Fund managers measure how much
27
     of their performance is explained by movements in its benchmark index using a statistical measure
28

                                                      23
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 24 of 45



 1   referred to as the “coefficient of determination” or “R-squared.” Both funds have coefficients of
 2   determination with the Russell 2000 that exceed 90%; meaning that more than 90% of both funds’
 3
     performance can be explained by changes in the Russell 2000 index, rather than the managers’
 4
     decisions.
 5
                    By including duplicative strategies, the Committee Defendants ensured that Wells
 6

 7   Fargo would receive compensation from the Plan and that the Plan’s assets would remain an anchor

 8   for the Growth Fund. But, in so doing, the Plan sacrificed economies of scale that would have lowered

 9   the expenses of other components in the Small Cap Fund.
10
                    In addition, the Plan retained a sub-optimal fund that other institutional investors were
11
     dropping from their portfolios and plans throughout the Class Period. From the start of the Class Period
12
     until the present, the WF Growth Fund’s investor base decreased by approximately 25%. This decline
13
     was due to outside investors leaving the fund.
14

15                  As other investors continued to pull their money from the WF Growth Fund, the Plan’s

16   massive investment in the Growth Fund was a lifeline to keep the WF Growth Fund commercially
17   viable.
18
                    Because of the significant rate at which outside investors left the WF Growth Fund, the
19
     Plan’s investment in the fund became outsized. To the best of Plaintiffs’ knowledge based on the
20
     available information, the Plan’s investment in the WF Growth Fund represents approximately 30%
21

22   of its total assets under management.

23                  The decline in external investment in the Growth Fund is explained by the high fees

24   associated with the fund for large institutional investors, availability of cheaper investment vehicles,
25   and availability of better performing alternatives.
26
27

28

                                                           24
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 25 of 45



 1                  The 2016 ICI Study found the average expense ratio that plans with assets over $1
 2   billion paid for domestic equity funds was 0.36%. By contrast, the WF Growth Fund, a domestic equity
 3
     fund, has an expense ratio that is nearly 300% higher than that average: 0.9%.
 4
                    The Committee Defendants also failed to consider the availability of cheaper
 5
     alternatives or investment vehicles for the WF Growth Fund.
 6

 7                  As illustrated in the following chart, there are a substantial number of cheaper, non-

 8   proprietary alternatives that have outperformed the WF Growth Fund. For instance, the T. Rowe Price

 9   Institutional Small-Cap Stock Fund, Triton Fund, and Vanguard Explorer Fund are all actively
10
     managed small-cap growth funds like the WF Growth Fund. Each has a lower expense ratio than the
11
     WF Growth Fund, has outperformed the WF Growth Fund during the past five years, and has had
12
     sustained investor interest unlike the WF Growth Fund.
13

14                                          Small Cap Growth Fee Levels
15                     1.00%

16                     0.80%

17                     0.60%

18                     0.40%

19                     0.20%

20
                       0.00%
21                              Growth Fund                   T. Rowe Price Instl. Small-Cap Stock

22                              Janus Triton Fund             Vanguard Explorer Fund


23
                    The WF Growth Fund also underperformed its benchmark. As illustrated in the
24
     following chart, between 2014 and the end of 2019, the Growth Fund underperformed both the Russell
25
     2000 Growth and S&P 600 SmallCap Growth Indices.
26
27

28

                                                      25
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 26 of 45



 1
                                  Average Annual Performance vs. Benchmarks
 2                                               (2014-2019)
 3                        9.80%
                          9.60%
 4                        9.40%
                          9.20%
 5
                          9.00%
 6                        8.80%
                          8.60%
 7                        8.40%
                          8.20%
 8
                          8.00%
 9                                    Growth Fund    Russell 2000 Growth   S&P 600 Growth

10
                    Instead of acting in the participants’ best interest and removing the WF Growth Fund,
11

12   the Committee Defendants retained the fund to prop it up, as other investors fled the fund.

13                  As a result of the Committee Defendants' conduct with respect to the Wells Fargo

14   Emerging Growth Fund, Plaintiff and other participants have lost millions of dollars in retirement
15
     assets through the payment of excessive fees and sustained and significant performance.
16

17                  (2)       Defendants Engaged in Self-Dealing and Caused Many Prohibited
                              Transactions in Violation of ERISA
18
                    ERISA fiduciaries have a duty to avoid transactions that are prohibited by ERISA.
19
     Through the many Wells Fargo proprietary funds selected and maintained for the Plan, Wells Fargo
20
     and its subsidiaries and affiliates earn fees from and use for their benefit the Plan’s assets, which
21

22   constitute prohibited transactions in violation of ERISA §§ 406(a) and (b), in a number of different

23   ways. 29 U.S.C. 1106(a) and (b).
24                  The Committee Defendants caused many violations of ERISA §§ 406(a) and (b) in
25
     order to provide Wells Fargo and its subsidiaries and affiliates substantial direct and indirect fees from
26
     the Plan’s assets, which significantly reduced participants’ retirement savings.
27
                    Parties-in-interest are also liable for receiving fees which violate ERISA § 406.
28

                                                        26
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 27 of 45



 1                         a)     Wells Fargo Subsidiaries Take Fees from the Plan’s Assets Held in the
                                  Target Date CITs and the WF Stable Value Fund.
 2
                   The Committee Defendants selected several Wells Fargo proprietary funds as
 3
     investment options in the Plan, including: the Wells Fargo International Value Fund; Wells Fargo
 4

 5   Federated Total Return Bond Fund, the Wells Fargo Stable Value, the Wells Fargo Treasury Money

 6   Market Fund, and the Wells Fargo Emerging Growth Fund (through the Small Cap Fund).
 7                 Specifically, the Committee Defendants caused the Plan to pay Wells Fargo Bank fees
 8
     of 0.556% for the Wells Fargo International Value Fund and caused the Plan to pay fees of 0.164% to
 9
     Wells Fargo Bank for the Wells Fargo Federated Total Return Bond Fund.
10
                   Similarly, the Committee Defendants selected the Stable Value Fund as an investment
11

12   option, which is a separately managed account that is managed by Galliard Capital Management, Inc.,

13   a subsidiary of Wells Fargo and thus caused the Plan to pay Wells Fargo fees of 0.198% per dollar

14   invested in the Stable Value Fund (through Galliard).
15                 The Committee Defendants also caused the Plan to pay Wells Fargo fees of 0.90% for
16
     the Wells Fargo Emerging Growth Fund.
17
                   The Committee Defendants also caused the Plan to pay Wells Fargo fees of 0.20% for
18
     the Wells Fargo Treasury Fund.
19

20
                           b)     Wells Fargo Takes Impermissible Fees from Plan Assets Through the
21                                WF STIFs

22                 Each of the CITs is a “common or collective trust fund of a bank” within the meaning

23   of 29 C.F.R. § 2510.3-101(h)(ii). The assets held in the CITs are therefore “plan assets”

24   within the meaning of 29 CFR § 2510.3-101.
25
                   The Target Date CITs, Wells Fargo/Causeway International Value Fund, and the Wells
26
     Fargo Federated Total Return Bond Fund are established and governed under the Declaration of Trust,
27
     which grants Wells Fargo Bank “exclusive management, with respect to the acquisition, investment,
28

                                                      27
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 28 of 45



 1   reinvestment, holding, or disposition of any securities or other property at any time held by it and
 2   constituting part of any” CIT. And that management authority is “absolute and uncontrolled” and
 3
     binding upon the Plan, participants, and the Committee Defendants.
 4
                   Through the Declaration of Trust, the Committee Defendants agreed that Wells Fargo
 5
     Bank “may charge a reasonable fee for its management and administration of [the CITs] and withdraw
 6

 7   the amount thereof from the [CITs].”

 8                 Wells Fargo Bank used its management authority over the CITs to invest the CITs (and

 9   the Plan assets therein) into Wells Fargo/BlackRock Short-Term Investment Fund and/or the Wells
10
     Fargo Stable Return Fund (collective, “WF STIFs”), both of which pay additional fees to Wells Fargo
11
     Bank.
12
                   Wells Fargo Bank also determines how much of the Plan’s assets are invested in the
13
     WF STIFs and the duration for which they will remain invested therein.
14

15                 The Stable Value Fund is not registered as an investment company under the

16   Investment Company Act of 1940 and all of the assets therein were invested by the Plan. The assets
17   held in the Stable Value Fund are therefore “plan assets” within the meaning of 29 CFR § 2510.3-101.
18
                   Similarly, Galliard invests some of the assets within the WF Stable Value Fund in the
19
     WF STIFs.
20
                   On behalf of the Stable Value Fund, the Wells Fargo subsidiary, Galliard, determines
21

22   how much of the Plan’s assets are invested in the WF STIFs and the duration for which they will

23   remain invested therein.

24                 Each of the WF STIFs is itself a “common or collective trust fund of a bank” within
25   the meaning of 29 CFR § 2510.3-101(h)(ii). The assets held therein are therefore ERISA “plan assets”
26
     within the meaning of 29 CFR § 2510.3-101.
27

28

                                                     28
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 29 of 45



 1                  Wells Fargo Bank uses its discretion over the WF STIFs to take Plan assets held therein
 2   to compensate itself for managing the WF STIFs. Specifically, Wells Fargo Bank pays itself 0.08%
 3
     per dollar invested in the Wells Fargo/BlackRock Short-Term Investment Fund and 0.18% per dollar
 4
     invested in the Wells Fargo Stable Return Fund as compensation for managing the WF STIFs.
 5

 6                         c)      Wells Fargo Retains Float Income Earned on Plan Assets Held in the
                                   WF STIFs.
 7
                    “Float” is the practice where uninvested cash in a fund is used to earn interest.
 8

 9                  Wells Fargo Bank used its control over the Plan’s assets held in the WF STIFs to

10   generate “float” income from uninvested cash held in these funds.

11                  However, rather than remitting the “float” income earned from Plan assets back to the
12
     Plan, Wells Fargo Bank keeps the “float” income for itself. As a result, Wells Fargo Bank enriched
13
     itself at the expense of the Plan and to the detriment of Plaintiff and other participants’ retirement
14
     savings.
15
                                       V.     CLASS ALLEGATIONS
16

17                  Plaintiff brings this action on behalf of the following Class:

18                      All participants and beneficiaries in the Wells Fargo & Company 401(k)
                        Plan from March 13, 2014 through the date of judgment. Any individual
19                      Defendants are excluded from the class.
20                  Class certification is appropriate under Fed. R. Civ. P. 23(a) and (b)(1) and/or (b)(3).
21
                    Numerosity. The Class satisfies the numerosity requirement because it is composed of
22
     thousands of persons. The Plan currently has more than 344,287 participants. The number of Class
23
     members is so large that joinder of all its members is impracticable.
24

25                  Commonality. As to the members of the Class, this case presents numerous common

26   questions of law and fact, among them:

27          (a)     Whether the Committee Defendants were and are ERISA fiduciaries responsible for
                    selecting, retaining, removing and monitoring the Plan investments;
28

                                                       29
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 30 of 45



 1           (b)     Whether the Committee Defendants breached their ERISA fiduciary duties in
                     monitoring or failing to monitor the investment options in the Plan during the Class
 2                   Period;
 3
             (c)     Whether the Committee Defendants breached their ERISA fiduciary duties in
 4                   selecting additional Wells Fargo proprietary fund options for the Plan during the
                     Class Period;
 5
             (d)     Whether the Committee Defendants, Wells Fargo Bank, and/or Galliard caused the
 6                   Plan to engage in multiple prohibited transactions in violation of ERISA § 406, 29
                     U.S.C. § 1106, throughout the Class Period;
 7

 8           (e)     Whether the Plan and its participants suffered losses as a result of Defendants’
                     fiduciary breaches and prohibited transactions.
 9
                     Typicality. Plaintiff’s claims are typical of the claims of the Plan Class because (a) to
10
     the extent that Plaintiff seeks relief on behalf of the Plan pursuant to § 502(a)(2) of ERISA her claims
11
     are not only typical of, but the same as, a claim under § 502(a)(2) brought by any other Class Member;
12

13   (b) to the extent that Plaintiff seeks equitable relief, that relief would affect all Class Members equally;

14   all of the Class members were injured and continue to be injured in the same manner by the alleged
15   breaches of fiduciary duty. She has no interests that are antagonistic to the claims of the Class. She
16
     understands that this matter cannot be settled without the Court’s approval.
17
                     Adequacy. Plaintiff will fairly and adequately protect the interests of the Class and is
18
     committed to the vigorous representation of the Class. Plaintiff retained counsel, Cohen Milstein
19

20   Sellers and Toll PLLC (“Cohen Milstein”) and Feinberg Jackson Worthman & Wasow LLP

21   (“Feinberg Jackson”), who are experienced in class action and ERISA litigation, and Plaintiff has no

22   interests antagonistic to or in conflict with the interests of the Class.
23                   Plaintiff’s counsel has agreed to advance the costs of the litigation contingent upon the
24
     outcome. Counsel are aware that no fee can be awarded without the Court’s approval.
25
                     A class action is the superior method for the fair and efficient adjudication of this
26
     controversy. Joinder of all members of the Class is impracticable. The losses suffered by some of the
27

28

                                                          30
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 31 of 45



 1   individual members of the Class may be small, and it would therefore be impracticable for individual
 2   members to bear the expense and burden of individual litigation to enforce their rights.
 3
                    Moreover, the fiduciary defendants to the Plan named herein were and are obligated to
 4
     treat all Class members similarly because ERISA imposes uniform standards of conduct on fiduciaries.
 5
     Individual proceedings, therefore, would pose the risk of inconsistent adjudications. Plaintiff is
 6

 7   unaware of any difficulty in the management of this action as a class action.

 8                  The Class may be certified under Rule 23(b).

 9          A.      Rule 23(b)(1) requirements. As an ERISA breach of fiduciary duty action, this action
10
            is a classic 23(b)(1) class action. Prosecution of separate actions by individual members would
11
            create the risk of (A) inconsistent or varying adjudications with respect to individual class
12
            members that would establish incompatible standards of conduct for Defendants, or (B)
13
            adjudications with respect to individual class members that would, as a practical matter, be
14

15          dispositive of the interests of the other members not parties to the adjudication or substantially

16          impair or impede their ability to protect their interests.
17          B.      Rule 23(b)(2) requirements. Rule 23(b)(2) allows class treatment when “the party
18
            opposing the class has acted or refused to act on grounds that apply generally to the class, so
19
            that final injunctive relief or corresponding declaratory relief is appropriate respecting the class
20
            as a whole.” Fed. R. Civ. P. 23(b)(2). Here, the challenged conduct at issue—Defendants’
21

22          investment of plan assets and improper use thereof—not only can be, but must be enjoined or

23          declared unlawful only as to all of the Class members or as to none of them. Because the focus

24          of Plaintiff’s claims is on Defendants’ actions, and because the relief sought is equitable plan-
25          wide relief, there are simply no individual issues. The requirements for Rule 23(b)(2)
26
            certification are plainly met.
27
            C.      Rule 23(b)(3) requirements. This action is suitable to proceed as a class action under
28

                                                        31
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 32 of 45



 1           Rule 23(b)(3) because questions of law and fact common to the members of the Class
 2           predominate over individual questions, and a class action is superior to other available methods
 3
             for the fair and efficient adjudication of this controversy. Given the nature of the allegations,
 4
             no class member has an interest in individually controlling the prosecution of this matter.
 5
                                         VI.    CAUSES OF ACTION
 6
                                                   Count I
 7
     Breach of Fiduciary Duties for Failing to Prudently and Loyally Select and Monitor Investments for
 8                        the Plan in Violation of ERISA § 404, 29 U.S.C. § 1104
                                      (Against Committee Defendants)
 9
                     Plaintiff restates and incorporates the allegations of the preceding paragraphs as if set
10
     forth fully herein.
11

12                   At all relevant times, the Committee Defendants were fiduciaries within the meaning

13   of 29 U.S.C. § 1002(21)(A)(i). As fiduciaries, they had a duty to act solely in the interest of the
14   participants and beneficiaries of the Plan and “for the exclusive purpose of: (i) providing benefits to
15
     participants and their beneficiaries; and (ii) defraying reasonable expenses of administering the plan”
16
     in accordance with ERISA § 404(a)(l)(A), 29 U.S.C. § 1104(a)(l)(A).
17
                     The Committee Defendants further were required to discharge their duties “with the
18

19   care, skill, prudence, and diligence under the circumstances then prevailing that a prudent man acting

20   in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like

21   character and with like aims,” in accordance with ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B).
22   These fiduciary duties include the ongoing duty to monitor all plan investments and remove imprudent
23
     or disloyal investments from the Plan’s menu.
24
                     ERISA’s duty of prudence required the Committee Defendants to follow reasonable
25
     standards of investment due diligence by giving appropriate consideration to those facts and
26
27   circumstances that, given the scope of their fiduciary investment duties, they knew or should have

28

                                                        32
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 33 of 45



 1   known were relevant to the particular investments of the Plan, and then to act accordingly. 29 C.F.R.
 2   § 2550.404a-1.
 3
                       As set forth in detail above, the Committee Defendants breached these fiduciary duties
 4
     by, inter alia:
 5
                 a. Selecting the Target Date CITs and WF International Value Fund without considering
 6

 7                     the funds’ historical performance, the availability of cheaper, better performing

 8                     alternatives, or their inherent conflict;

 9               b. Choosing to maintain Wells Fargo proprietary funds as investment options for the Plan
10
                       without adequately considering non-proprietary funds that did not have excessive
11
                       expenses and which performed better than the Wells Fargo funds;
12
                 c. Failing to monitor the Plan investment options and remove Wells Fargo-affiliated funds
13
                       by, among other things: (i) giving preferential treatment to Wells Fargo-proprietary
14

15                     funds; (ii) failing to avoid conflicts of interest; (iii) failing to adequately consider non-

16                     proprietary funds which did not have unnecessary fund layering and excessive fees and
17                     expenses, and which performed better than the Wells Fargo funds; (iv) failing to
18
                       remove Wells Fargo proprietary funds from the Plan which were selected based on an
19
                       imprudent and disloyal process which gave preferential treatment to Wells Fargo funds;
20
                       and (v) failing to adequately consider whether continuing to invest Plan assets in Wells
21

22                     Fargo proprietary funds constituted party-in-interest transactions.

23                     As a direct and proximate result of the above breaches of fiduciary duties, the Plan and

24   its participants have suffered hundreds of millions of dollars of losses in retirement assets, for which
25   all Defendants named in this Count are jointly and severally liable.
26
                       ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2) authorizes a participant or beneficiary to
27
     bring a civil action “for appropriate relief under section 1109 of this title.”
28

                                                            33
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 34 of 45



 1                   ERISA § 409(a), 29 U.S.C. § 1109(a), mandates that “[a]ny person who is a fiduciary
 2   with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon
 3
     fiduciaries by this subchapter shall be personally liable to make good to such plan any losses to the
 4
     plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which
 5
     have been made through use of assets of the plan by the fiduciary, and shall be subject to such other
 6

 7   equitable or remedial relief as the court may deem appropriate, including removal of such fiduciary.”

 8                   Pursuant to ERISA §§ 502(a)(2) and 409(a), 29 U.S.C. § 1132(a)(2) and §1109(a),

 9   Plaintiff seeks all available and appropriate remedies against the Committee Defendants to redress
10
     violations of 29 U.S.C. § 1104 described herein, including, but not limited to the relief set forth below
11
     in the Prayer For Relief.
12
                     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary to
13
     bring a civil action to “(A) enjoin any act or practice which violates any provision of this title or the
14

15   terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such violations or (ii)

16   to enforce any provisions of this title or the terms of the plan.”
17                   Pursuant ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Plaintiff seeks all available and
18
     appropriate equitable relief against the Committee Defendants to redress the violations of 29 U.S.C. §
19
     1104 described herein, including, but not limited to the relief set forth below in the Prayer For Relief.
20

21                                                    Count II
                                Violations of ERISA § 406(a), 29 U.S.C. § 1106(a) for
22                                       Engaging in Prohibited Transactions
23                         (Against Committee Defendants, Wells Fargo Bank and Galliard)

24                   Plaintiff restates and incorporates the allegations of the preceding paragraphs as if set

25   forth fully herein.
26
27

28

                                                          34
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 35 of 45



 1                  ERISA § 406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A), prohibits transactions that
 2   constitute direct or indirect sale or exchange of property between a plan and any parties in interest and
 3
     prohibits fiduciaries from causing the plan to engage in such transactions.
 4
                    The Committee Defendants caused the Plan to engage in multiple party-in-interest
 5
     transactions, by causing the Plan to repeatedly purchase property (i.e., interests in Wells Fargo
 6

 7   proprietary funds) from Wells Fargo (which holds legal title to the Wells Fargo mutual fund assets)

 8   and/or WFB (which holds legal title to the Wells Fargo CIT assets). Each purchase by the Plan of an

 9   interest in the Wells Fargo proprietary funds during the Class Period constituted a separate violation
10
     of ERISA § 406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A).
11
                    Wells Fargo Bank caused the CITs holding the Plan’s assets to engage in multiple
12
     party-in-interest transactions, namely causing the Plan, through the CITs, to repeatedly purchase
13
     interests in other Wells Fargo CITs from itself, as Wells Fargo Bank is the trustee of all the Wells
14

15   Fargo CITs. Each time Wells Fargo Bank caused the Plan (through a CIT) to purchase an interest in

16   other Wells Fargo funds during the Class Period, this constituted a separate violation of ERISA §
17   406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A).
18
                    Galliard caused the Stable Value Fund (which held/holds the Plan’s assets) to engage
19
     in multiple party-in-interest transactions by repeatedly causing the Plan to purchase interests in the
20
     WF STIFs from Wells Fargo Bank which is the Trustee of the WF STIFs. Each purchase by the Stable
21

22   Value Fund (holding the Plan’s assets) of an interest in the WF STIFs during the Class Period

23   constituted a separate violation of ERISA § 406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A).

24                  ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D), prohibits transactions that
25   constitute direct or indirect transfers of a plan assets to, or use of a plan’s assets by or for the benefit
26
     of, parties in interest, and prohibits fiduciaries from causing a plan to engage in such transactions.
27

28

                                                         35
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 36 of 45



 1                   The Committee Defendants, Wells Fargo Bank, and Galliard caused the Plan to engage
 2   in multiple violations of ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D) by causing the repeated
 3
     transfer of Plan assets directly and/or indirectly to Wells Fargo Bank, Galliard, and Wells Fargo & Co.
 4
     (all parties in interest), in the form of various direct or indirect fees, which constituted multiple,
 5
     knowing violations of ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D).
 6

 7                   ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2) authorizes a participant or beneficiary to

 8   bring a civil action “for appropriate relief under section 1109 of this title.”

 9                   ERISA § 409(a), 29 U.S.C. § 1109(a), mandates that “[a]ny person who is a fiduciary
10
     with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon
11
     fiduciaries by this subchapter shall be personally liable to make good to such plan any losses to the
12
     plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which
13
     have been made through use of assets of the plan by the fiduciary, and shall be subject to such other
14

15   equitable or remedial relief as the court may deem appropriate, including removal of such fiduciary.”

16                   Pursuant to ERISA §§ 502(a)(2) and 409(a), 29 U.S.C. § 1132(a)(2) and §1109(a),
17   Plaintiff seeks all available and appropriate remedies against the Committee Defendants, Wells Fargo
18
     Bank and Galliard to redress violations of 29 U.S.C. § 1106(a) described herein, including, but not
19
     limited to the relief set forth below in the Prayer For Relief.
20
                     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary to
21

22   bring a civil action to “(A) enjoin any act or practice which violates any provision of this title or the

23   terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such violations or (ii)

24   to enforce any provisions of this title or the terms of the plan.”
25                   Pursuant ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Plaintiff seeks all available and
26
     appropriate equitable relief against the Committee Defendants, Wells Fargo Bank and Galliard to
27

28

                                                          36
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 37 of 45



 1   redress the violations of 29 U.S.C. § 1106(a) described herein, including, but not limited to the relief
 2   set forth below in the Prayer For Relief.
 3

 4                                              Count III
                             Violations of ERISA §406(b), 29 U.S.C. § 1106(b)
 5                     (Against Committee Defendants, Wells Fargo Bank and Galliard)

 6
                     ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1) prohibits a fiduciary from “deal[ing] with
 7

 8   the assets of the plan in his own interest or for his own account” ERISA § 406(b)(1), 29 U.S.C.

 9   § 1106(b)(1).

10                   ERISA § 406(b)(3), 29 U.S.C. § 1106(b)(3) prohibits a fiduciary from “receiv[ing] any
11
     consideration for his own personal account from any party dealing with such plan in connection with
12
     a transaction involving the assets of the plan.”
13
                     By virtue of their positions as fiduciaries of the Plan, the Committee Defendants made
14
     decisions about the investment of the Plan’s assets in ways that benefitted themselves or were in their
15

16   own self-interest because: (a) Wells Fargo received many direct and indirect fees and other

17   compensation from the Plan’s investment in Wells Fargo proprietary funds; (b) the commercial
18   viability of the proprietary funds improved with increased assets under management including from
19
     the Plan’s investments; and/or (c) the Defendants were all Wells Fargo executives whose
20
     compensation and promotion levels increased when they acted to increase revenue for Wells Fargo.
21
                     The Committee Defendants’ decisions based on Wells Fargo’s and their own self-
22

23   interest violated ERISA § 406(b)(1) and (3), 29 U.S.C. § 1106(b)(1), (3).

24                   By virtue of the control and authority granted to them by the Committee Defendants,

25   Wells Fargo Bank and Galliard made decisions about the investment and use of the Plan’s assets in
26   ways that benefitted themselves or were in their own self-interest because: (a) both Wells Fargo Bank
27
     and Galliard transferred Plan assets to themselves as compensation; (b) both Wells Fargo Bank and
28

                                                        37
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 38 of 45



 1   Galliard invested or otherwise used Plan assets in a manner that earned themselves, Wells Fargo &
 2   Co., and/or their affiliates additional compensation.
 3
                     Wells Fargo Bank and Galliard made decisions based on Wells Fargo’s and their own
 4
     self-interest in violation of ERISA §§ 406(b)(1) and (3), 29 U.S.C. §§ 1106(b)(1), (3). As a direct and
 5
     proximate result of the above violations of ERISA §§ 406(b)(1) and (3), 29 U.S.C. §§ 1106(b)(1) and
 6

 7   (3), the Plan and its participants have suffered hundreds of millions of dollars of losses in retirement

 8   assets, for which all Defendants named in this Count are jointly and severally liable.

 9                   ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2) authorizes a participant or beneficiary to
10
     bring a civil action “for appropriate relief under section 1109 of this title.”
11
                     ERISA § 409(a), 29 U.S.C. § 1109(a), mandates that “[a]ny person who is a fiduciary
12
     with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon
13
     fiduciaries by this subchapter shall be personally liable to make good to such plan any losses to the
14

15   plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which

16   have been made through use of assets of the plan by the fiduciary, and shall be subject to such other
17   equitable or remedial relief as the court may deem appropriate, including removal of such fiduciary.”
18
                     Pursuant to ERISA §§ 502(a)(2) and 409(a), 29 U.S.C. § 1132(a)(2) and §1109(a),
19
     Plaintiff seeks all available and appropriate remedies against the Committee Defendants, Wells Fargo
20
     Bank and Galliard to redress violations of 29 U.S.C. § 1106(b) described herein, including, but not
21

22   limited to the relief set forth below in the Prayer For Relief.

23                   ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary to

24   bring a civil action to “(A) enjoin any act or practice which violates any provision of this title or the
25   terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such violations or (ii)
26
     to enforce any provisions of this title or the terms of the plan.”
27

28

                                                          38
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 39 of 45



 1                   Pursuant ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Plaintiff seeks all available and
 2   appropriate equitable relief against the Committee Defendants, Wells Fargo Bank and Galliard to
 3
     redress the violations of 29 U.S.C. § 1106(b) described herein, including, but not limited to the relief
 4
     set forth below in the Prayer For Relief.
 5

 6                                                 Count IV
              Failure to Monitor Other Fiduciaries in Violation of ERISA §404, 29 U.S.C. § 1104
 7
                                       (Against the Board Defendants)
 8
                     Plaintiff restates and incorporates the allegations of the preceding paragraphs as if set
 9
     forth fully herein.
10
                     As alleged above, the Board Defendants were and continue to be Plan fiduciaries under
11

12   29 U.S.C. § 1002(21).

13                   As fiduciaries, the Board Defendants were required by ERISA § 404(a)(1)(A) to

14   manage and administer the Plan and the Plan’s investments “solely in the interest of the participants
15   and beneficiaries” of the Plan and for the “exclusive purpose” of providing benefits to the participants
16
     and beneficiaries of the Plan. 29 U.S.C. § 1104(a)(1)(A).
17
                     As fiduciaries, the Board Defendants were required by ERISA § 404(a)(1)(B) to
18
     discharge their duties “with the care, skill, prudence, and diligence under the circumstances then
19

20   prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the

21   conduct of an enterprise of a like character and with like aims.” 29 U.S.C. § 1104(a)(1)(B).

22                   Under ERISA, a fiduciary charged in a plan document with the authority to select other
23
     fiduciaries has an ongoing duty to monitor the performance of those persons to ensure that their
24
     performance has complied with statutory standards, and they have a duty to remove any appointed
25
     fiduciary who is not complying with ERISA’s fiduciary requirements, including ERISA § 404(a)(1)
26
     and 406, 29 U.S.C. § 1104(a)(1) and 1106.
27

28

                                                        39
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 40 of 45



 1                  As previously alleged, the Board Defendants were responsible for the appointment and
 2   removal of the Employee Benefit Review Committee Members and for periodically monitoring the
 3
     performance of those members. The Board Defendants breached that duty by, inter alia: failing to
 4
     monitor their appointees, failing to monitor their appointees’ fiduciary process, failing to ensure that
 5
     the monitored fiduciaries considered the ready availability of comparable non-proprietary fund options
 6

 7   to a plan of the size of the Wells Fargo Plan, failing to ensure that the Employee Benefit Review

 8   Committee Members did not cause prohibited transactions, and for failing to remove appointees who

 9   made imprudent and disloyal decisions with the Plan’s assets.
10
                    As a direct and proximate result of the above breaches of fiduciary duties, the Plan and
11
     its participants have suffered hundreds of millions of dollars of losses in retirement assets, for which
12
     all Defendants named in this Count are jointly and severally liable.
13
                    ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2) authorizes a participant or beneficiary to
14

15   bring a civil action “for appropriate relief under section 1109 of this title.”

16                  ERISA § 409(a), 29 U.S.C. § 1109(a), mandates that “[a]ny person who is a fiduciary
17   with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon
18
     fiduciaries by this subchapter shall be personally liable to make good to such plan any losses to the
19
     plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which
20
     have been made through use of assets of the plan by the fiduciary, and shall be subject to such other
21

22   equitable or remedial relief as the court may deem appropriate, including removal of such fiduciary.”

23                  Pursuant to ERISA §§ 502(a)(2) and 409(a), 29 U.S.C. §§ 1132(a)(2) and 1109(a),

24   Plaintiff seeks all available and appropriate remedies against the Board Defendants to redress
25   violations of 29 U.S.C. § 1104 described herein, including, but not limited to the relief set forth below
26
     in the Prayer For Relief.
27

28

                                                         40
     CLASS ACTION COMPLAINT
           Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 41 of 45



 1                    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary to
 2   bring a civil action to “(A) enjoin any act or practice which violates any provision of this title or the
 3
     terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such violations or (ii)
 4
     to enforce any provisions of this title or the terms of the plan.”
 5
                      Pursuant ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Plaintiff seeks all available and
 6

 7   appropriate equitable relief against the Board Defendants to redress the violations of 29 U.S.C. § 1104

 8   described herein, including, but not limited to the relief set forth below in the Prayer For Relief.

 9
                                                      Count V
10                             Violations of ERISA §406(a), 29 U.S.C. § 1106(a) for
                                         Engaging in Prohibited Transactions
11
                                       (Against Defendant Wells Fargo & Co.)
12                    Plaintiff restates and incorporates the allegations of the preceding paragraphs as if set

13   forth fully herein.
14                    Wells Fargo & Co. is a party-in-interest to the Plan because, among other things, it is
15
     an employer whose employees are covered by the Plan 29 U.S.C. § 1002(14)(C).
16
                      29 U.S.C. § 1106(a)(1)(D) prohibits transactions that constitute the direct or indirect
17
     transfer to, or use by or for the benefit of a party in interest, of any assets of the plan.
18

19                    The Wells Fargo Plan’s assets were repeatedly transferred to Wells Fargo & Co. as fees

20   or compensation for the Wells Fargo affiliated funds in the Plan that were managed by Wells Fargo

21   Bank, Galliard, and/or their subsidiaries or other affiliates of Wells Fargo & Co. Each of those direct
22   or indirect transfers of the Plan’s assets to Wells Fargo & Co. constitutes a violation of 29 U.S.C. §
23
     1106(a)(1)(D).
24
                      As a party-in-interest, Wells Fargo & Co. is liable for knowing participation in the
25
     direct and indirect transfers of the Plan’s assets into its account under 29 U.S.C. § 1132(a)(3). Harris
26
27   Trust and Savings Bank v. Salomon Smith Barney, Inc., 120 S.Ct. 2180 (2000).

28

                                                          41
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 42 of 45



 1                    Because it received the Plan’s assets in its own account and retains records of those
 2   transfers, Wells Fargo & Co. had and has actual or constructive knowledge of all of the violations of
 3
     29 U.S.C. § 1106(a)(1)(D) described above.
 4
                      In particular, Wells Fargo & Co knew or should have known that the transfers from the
 5
     Wells Fargo Plan were transfers of “plan assets” subject to ERISA because Wells Fargo & Co is in
 6

 7   fact the sponsor of the Wells Fargo Plan and it knew or should have known that the Plan must comply

 8   with ERISA in order for Wells Fargo’s employer contributions to avoid income taxes, which they did.

 9                    Wells Fargo & Co. knew or should have known that the transfers of compensation from
10
     the Plan to Wells Fargo & Co. violated 29 U.S.C. § 1106(a)(1)(D) because it discloses in its
11
     governmental filings with the Department of Labor that the Plan engages in “party-in-interest”
12
     transactions for the Wells Fargo affiliated funds that the Plan invests in.
13
                      Because Wells Fargo & Co. repeatedly received the Wells Fargo Plan’s assets into its
14

15   own account, Wells Fargo & Co. participated in all the prohibited transfers that violated 29 U.S.C. §

16   1106(a)(1)(D).
17                    The Plan’s assets that were transferred to Wells Fargo & Co. in violation of 29 U.S.C.
18
     § 1106(a)(1)(D) were transferred into an account belonging to Wells Fargo & Co. and based on the
19
     information currently available, the ill-gotten funds remain in such account.
20
                      Alternatively, the balance of Wells Fargo & Co. account wherein the prohibited
21

22   transfers were deposited has at all relevant times remained above the total value of illegal transfers

23   because (i) Wells Fargo & Co. reported to shareholders between $16 million to $23 billion in their

24   cash account, and (ii) Plaintiff estimate that the total value of the illegal transfers represents 0.001 of
25   the balance of Wells Fargo & Co.’s account.
26
                      Wells Fargo & Co. maintains detailed financial and accounting records that would
27
     enable Plaintiff to trace the transfer of assets from the Plan or its investments to Wells Fargo & Co.
28

                                                         42
     CLASS ACTION COMPLAINT
          Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 43 of 45



 1                   ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary to
 2   bring a civil action to “(A) enjoin any act or practice which violates any provision of this title or the
 3
     terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such violations or (ii)
 4
     to enforce any provisions of this title or the terms of the plan.”
 5
                     Pursuant ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Wells Fargo & Co. is liable as a
 6

 7   party-in-interest to disgorge to the Plan any ill-gotten profits and/or assets it received as a result of the

 8   repeated violations of 29 U.S.C. § 1106(a)(1)(D). Plaintiff seeks all available and appropriate equitable

 9   relief against Wells Fargo & Co. to redress the violations of 29 U.S.C. § 1106(a) described herein,
10
     including, but not limited to the relief set forth below in the Prayer For Relief.
11
                                         VII.    PRAYER FOR RELIEF
12
             Plaintiff, on behalf of the Plan and the Class, respectfully requests that the Court award the
13
     following relief for all Counts:
14

15               a. A declaration that the Committee Defendants, the Board Defendants, Defendant Wells

16                   Fargo Bank, and Defendant Galliard have breached their fiduciary duties to the Class

17                   in the manner described herein;
18
                 b. Order each fiduciary found to have breached his/her/its fiduciary duty to the Plan to
19
                     jointly and severally pay such amount or surcharge to the Plan as is necessary to make
20
                     the Plan whole for any losses which resulted from said breaches, plus pre-judgement
21
                     and post-judgment interest;
22

23               c. Order that all fiduciaries and parties-in interest disgorge and pay to Plan participants

24                   any profits obtained from violations of 29 U.S.C. § 1104, 1106, or 1105;
25               d. Equitable liens on all ill-gotten profits obtained by parties-in-interest;
26
                 e. Order Defendants to provide all accountings necessary to determine the amounts
27
                     Defendants must remit to the Plan under 29 U.S.C. § 1109(a) to restore losses and any
28

                                                          43
     CLASS ACTION COMPLAINT
         Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 44 of 45



 1              profits fiduciaries obtained from the use of Plan assets or other violations of 29 U.S.C.
 2              § 1104, 1106, or 1105;
 3
             f. To the extent necessary, issue an injunction or order creating a constructive trust into
 4
                which all ill-gotten gains, fees and/or profits paid to any of the Defendants in violation
 5
                of ERISA shall be placed for the sole benefit of the Plan and its participants and
 6

 7              beneficiaries. This includes, but is not limited to, the ill-gotten gains, fees and/or profits

 8              paid to any of the Defendants that have been wrongly obtained as a result of breaches

 9              of fiduciary duty or prohibited transactions or other violations of ERISA.
10
             g. Issue an injunction removing the fiduciaries who have breached their fiduciary duties
11
                their roles as fiduciaries for the Plan, and an order appointing an independent fiduciary
12
                to manage the assets of the Plan;
13
             h. Issue an injunction requiring all fiduciaries to avoid all prohibited transactions and
14

15              future ERISA violations, including but not limited to removing all Wells Fargo

16              affiliated funds from the Plan;
17           i. An award of pre-judgment interest on any amounts awarded to Plaintiff and the Class
18
                pursuant to law;
19
             j. Certify the Class, appoint Plaintiff as Class representative, and appoint Cohen Milstein
20
                and Feinberg Jackson as Class Counsel;
21

22           k. An award of Plaintiff’s attorneys’ fees, expenses and/or taxable costs, as provided by

23              the common fund doctrine, ERISA § 502(g), 29 U.S.C. § 1132(g), and/or other

24              applicable doctrine;
25           l. An order awarding, declaring or otherwise providing Plaintiff and the Class any other
26
                appropriate equitable relief under ERISA § 502(a), 29 U.S.C. § 1132(a), or any other
27
                applicable law, that the Court deems just and proper.
28

                                                     44
     CLASS ACTION COMPLAINT
         Case 4:20-cv-01803-JST Document 1 Filed 03/13/20 Page 45 of 45



 1

 2
     Dated: March 13, 2020            COHEN MILSTEIN SELLERS & TOLL PLLC
 3

 4                                By: /s/Michelle C. Yau
 5
                                      Michelle C. Yau
 6                                    Mary J. Bortscheller
                                      Daniel R. Sutter
 7                                    COHEN MILSTEIN SELLERS & TOLL PLLC
                                      1100 New York Ave. NW ● Fifth Floor
 8                                    Washington, DC 20005
                                      (202) 408-4600
 9                                    myau@cohenmilstein.com
                                      mbortscheller@cohenmilstein.com
10                                    dsutter@cohenmilstein.com
11                                    Todd Jackson (Cal. Bar No. 202598)
                                      Nina Wasow (Cal. Bar No. 242047)
12                                    FEINBERG, JACKSON, WORTHMAN &
                                      WASOW, LLP
13                                    2030 Addison Street ● #500
                                      Berkeley, CA 94704
14                                    (510) 269-7998
                                      todd@feinbergjackson.com
15                                    nina@feinbergjackson.com
16                                    Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26
27

28

                                            45
     CLASS ACTION COMPLAINT
